DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/14/2021.

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the cited prior art reference(s) Chanda et al. (U.S. Pub. 20180241622) in view of Gandhewar et al. (U.S. Pub. 20190387465) does address the new amended limitations set forth within independent claim(s) 1.  Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and the similarly amended independent claims rendering the applicant's remarks/arguments and amendments filed on 04/05/2021 moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (U.S. Pub. 20180241622) in view of Gandhewar et al. (U.S. Pub. 20190387465). 

Regarding claim 1 Chanda disclose a method comprising: 
receiving, by a computing device (a hardware VTEP receives an L3 packet), a packet from a first workload (the PTEP) at a first logical interface (the logical port) of a logical router (the distributed router)(para. 13-14, the PTEP sends an ARP request packet to all network elements that are in the subnet); 
determining, by the computing device, a destination address of the packet (para. 15, When a hardware VTEP receives an L3 packet from the physical workload attached to the hardware VTEP (e.g., a physical machine connected to the hardware VTEP) that has a destination MAC address of a logical router port); 

determining, by the computing device, whether the packet is associated with a reflection route that routes a response packet back to the first workload (para. 181, when the destination end machine receives the address resolution protocol (ARP) request packet, the destination end machine will insert its MAC address in an ARP reply packet and sends the ARP reply packet to the destination MAC address of the VMAC) or 
a route that routes the packet to another workload based on whether the destination address is a first link local address of the logical router; 
when the destination address is a first link local address of the logical router, packet is associated with the reflection route (para. 6, For an L2 hardware switch to send network traffic that needs to be routed (i.e., L3 packets) onto a particular logical router, the hardware switch tunnels the L3 packet to one of the designated PTEPs. The PTEP then routes the packet towards its final destination (e.g., to an external next physical hop, to an end machine associated with a logical port of an L2 logical switch, to a logical port of a different logical router as the next hop in the logical network, etc.)),
when the packet is associated with the reflection route, performing: storing (para. 15, the hardware VTEP stores the MAC address (i.e., the logical router port's address) in a local cache as it does for any other outgoing packet), by the computing device, a first identifier for the first logical interface as an egress interface para. 96, (specification of the logical router received includes, how many uplinks are configured for the logical router, the IP and MAC addresses of the uplinks, the L2 and ; 
performing, by the computing device, a service for the request packet (para. 97, the process 600 begins by receiving (at 610) a specification of a logical router, this specification includes definitions of any services the logical router should provide, see para. 96) and generating a response packet based on the service, the response packet including first link local address as the source address (specifically, the process defines a distributed router (DR) and a set of service routers (SRs) based on the specification of the logical router and assigns different MAC and IP addresses for the different ports,), 
using, by the computing device, the first identifier to select the first logical interface as the egress interface to send the response packet (para. 111, include a route that egresses from logical port L1 for any packet that has a destination IP address that is in the subnet of LS1; a route that egresses from the logical port L2 for packets with destination IP addresses that belong to the subnet of LS2),  
wherein a second logical interface of the logical router is associated with a same link local address as the second link local address (para. 12, logical port of the logical router has a virtual MAC (VMAC) address that is associated with a logical port of a logical switch); 
when the packet is not associated with the reflection route, sending, by the computing device, the packet to a second workload based on the destination address (para. 91, The process of some embodiments determines whether the packet is an L2 or an L3 packet by analyzing the destination address (e.g., destination network address in the IP header) of the packet. …When the process determines that the packet is an L2 packet, the process begins to perform (at 530) the necessary L2 processing on the packet).
Chanda does not specifically disclose wherein the second logical interface is associated with a second identifier that it is different from the first identifier. However Gandhewar teaches, (para. 60, multiple logical interfaces having unique identifiers may be assigned to each physical interface, where each logical interface represents as a distinct input or output interface for different network traffic. These logical interfaces may represent VLANs and each VLAN may be assigned a unique VLAN tag).
Chanda and Gandhewar are analogous because they pertain to the field of data network communication and, more specifically, to routing traffic.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gandhewar in the system of Chanda to enable each interface to be identified independently of each other to route the intended traffic accordingly with the appropriate and optimal path to its destination address. The motivation for doing so would have been to improve the efficiency and precision of the data routing and delivery system.
 claim 2 Chanda disclose wherein the first identifier for the first logical interface and the second identifier for the second logical interface uniquely identify the first logical interface and the second logical interface on the logical router. However Cai teach, (para. 60, multiple logical interfaces having unique identifiers may be assigned to each physical interface, where each logical interface represents as a distinct input or output interface for different network traffic. These logical interfaces may represent VLANs and each VLAN may be assigned a unique VLAN tag).  
Chanda and Gandhewar are analogous because they pertain to the field of data network communication and, more specifically, to routing traffic.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gandhewar in the system of Chanda to enable each interface to be identified independently of each other to route the intended traffic accordingly with the appropriate and optimal path to its destination address. The motivation for doing so would have been to improve the efficiency and precision of the data routing and delivery system.
Regarding claim 3 Chanda disclose wherein performing the service comprises: performing a layer 3 service for the packet (para. 4, the same transport node that handles the replication and forwarding of broadcast, unknown unicast, multicast (BUM) traffic, performs the distributed L3 processing for the L2 hardware switch in the logical network); 
determining the first identifier should be used to route the response packet; and using the first identifier to determine which of the first logical interface and the second logical interface to send the response packet (para. 10, In order to configure an L2 hardware switch to offload L3 packets destined for a logical port of a logical router, some embodiments configure a set of database tables (e.g., forwarding tables associated with the forwarding elements) on the L2 MHFE using an open source protocol).  
Regarding claim 4 Chanda disclose wherein storing the identifier comprises: dynamically storing the first identifier in an entry in a table upon receiving the packet; and retrieving the first identifier upon generating the response packet (para. 78, after receiving the endpoint addresses (in the configuration data), stores the tunnel endpoint addresses of the other MFEs and MHFEs that implement the logical forwarding elements and their different logical ports in a particular tunnel endpoint locator table).  
Regarding claim 5 Chanda disclose further comprising: sending the response packet to the first logical interface, wherein the first logical interface routes the response packet to the workload using the link local address of the workload (para. 164, The MSFEs and L3 MHFEs also switch back the VMAC addresses to their original PMAC address after the ARP reply packets are received from the destination end machines. As such, the MSFEs and L3 MHFEs can match the VMAC address against their local cache tables and do not get confused).
 claim 6 Chanda disclose wherein: the logical router includes a virtual media access control (VMAC) address, and the link local address for the first logical interface and the link local address for the second logical interface are generated based on the VMAC (para. 12, Each logical port of the logical router has a virtual MAC (VMAC) address that is associated with a logical port of a logical switch. When a PTEP performs the L3 functionalities on an L3 packet on behalf of an L2 MHFE, the PTEP needs to know the next destination's (e.g., next hop, final destination virtual or physical machine, etc.) of the L3 packet to route the packet towards its next and/or final destination).  
Regarding claim 7 Chanda disclose wherein the service is not performed by the logical router when the destination address of the packet is not the second link local address for the first logical interface of the logical router (para. 36, the control plane of some embodiments defines a transit logical switch (TLS) for handling communications between the components internal to the logical router (i.e., between the distributed router and the service routers)).
Claim 8 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 9-14 the limitations of claims 9-14, respectively, are rejected in the same manner as analyzed above with respect to claims 2-7, respectively.
Claim 15 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
 claims 16-21 the limitations of claims 16-21, respectively, are rejected in the same manner as analyzed above with respect to claims 2-7, respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471